      Case 2:20-cv-00809-TLN-DB Document 23 Filed 07/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DANIEL PANTOJA,                                        Case No. 2:20-cv-00809-TLN-DB
12
                                             Plaintiff, ORDER
13
                    v.
14

15   STATE OF CALIFORNIA, et al.,
16                                        Defendants.
17

18         Good cause appearing, the Court GRANTS the parties’ stipulation to stay discovery

19   pending resolution of Defendants’ motion to dismiss (ECF No. 12) and motion for summary

20   judgment (ECF No. 13). The Court further stays the parties’ obligation to provide initial

21   disclosures under Rule 26(a)(1), and stays the parties’ obligation to create a joint discovery plan

22   under Rule 26(f). If necessary, the Court will lift the stay on discovery, order the parties to

23   provide initial disclosures, and order the parties to create a joint discovery plan following the

24   resolution of Defendants’ dispositive motions.

25         IT IS SO ORDERED.

26
     Dated: July 31, 2020                                            Troy L. Nunley
27
                                                                     United States District Judge
28
                                                        1
                                                                              Order (2:20-cv-00809-TLN-DB)
